Citation Nr: 0102213	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972 and from December 1972 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  



FINDING OF FACT

The veteran failed to submit a timely Substantive Appeal with 
respect to the RO's January 1998 decision granting service 
connection for PTSD, with the assignment of a 30 percent 
disability rating (subsequently raised to 50 percent).  


CONCLUSION OF LAW

As the veteran failed to submit a timely Substantive Appeal 
as to the RO's January 1998 decision granting service 
connection for PTSD with the assignment of a 30 percent 
disability evaluation (subsequently raised to 50 percent), 
the Board currently has no jurisdiction over the matter and 
the appeal must be dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that that the appeal is being perfected 
as to all of those issues or must specifically identify the 
issues appealed.  

The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination being 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions an appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202.  The Board of Veterans' Appeals may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination appealed. 38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA 
purposes is a written notice sent to the claimant's latest 
address of record. 38 C.F.R. § 3.1(q) (1999).

Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination. 
38 C.F.R. § 20.304.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown. In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was. 
38 C.F.R. § 3.109(b) (2000).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

An application for review on appeal shall not be entertained 
by the Board unless it is in conformity with the provisions 
set forth above. 38 U.S.C.A. § 7108.  

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.  When 
the Board raises the issue of adequacy of the Substantive 
Appeal, the appellant and representative, if any, will be 
given notice of the issue and a period of 60 days following 
the date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
this question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.  

Factual Background and Analysis

On February 9, 1998 the RO issued a decision granting service 
connection for PTSD, with the assignment of a 30 percent 
disability rating.  

On December 1, 1998 the RO received the veteran's Notice of 
Disagreement (NOD) with the assigned 30 percent rating for 
PTSD.  

On December 28, 1998, the RO issued a Statement of the Case 
(SOC) pertaining to the issue of entitlement to a higher 
evaluation for PTSD.  

On March 12, 1999, the RO received the veteran's VA Form 9, 
or substantive appeal with respect to his claim for a higher 
rating for his PTSD.  

In July 2000 the RO assigned an initial evaluation of 50 
percent for the veteran's PTSD.  

In November 2000, the Board sent a letter to the veteran 
informing him that it had raised the issue of whether a 
timely Substantive Appeal was received regarding the issue of 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The Board further informed the veteran of the 
pertinent law and regulations regarding this issue, and of 
the basis of the Board's decision to raise the issue.  The 
veteran was informed that he had 60 days to submit additional 
evidence and argument regarding the issue of whether a timely 
Substantive Appeal was received.  See 38 C.F.R. § 20.203.  No 
response was received from the veteran or his representative.  

As was stated above, an appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days of the issuance of a Statement of the Case, whichever 
period ends later.  38 C.F.R. § 20.302(b).  

One year from the date of notice of the initial rating 
decision was in January 1999.  Sixty days from the date of 
issuance of the SOC was in February 1999.  

The veteran's substantive appeal (VA Form 9) was received by 
the RO in March 1999, more than one year after the issuance 
of the initial rating decision, and more than sixty days 
after the issuance of the SOC.  

The Board has been unable to identify any other document 
filed within the requisite time period which satisfied the 
requirements for perfecting an appeal as to the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

The Board is aware that the October 2000 VA Form 8, 
Certification of Appeal, lists the issue of an increased 
evaluation for PTSD.  However, 38 C.F.R. § 19.35 (2000) 
specifically provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  

It is the Board's responsibility to determine its own 
jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  

The law permits the Board to dismiss appeals which fail to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105(d)(5).  In short, for the 
reasons and bases expressed above, the Board concludes that 
the veteran failed to perfect timely appeals concerning the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  

Since a timely and properly completed VA Form 9 or the 
information the law requires for a substantive appeal have 
not been filed with regard to the January 1998 initial grant 
of a 30 percent evaluation for PTSD, the appeal has not been 
perfected as to this issue and so the appeal will be 
dismissed for lack of timely perfection.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  In this case, the 
Board concludes that its consideration in this decision of 
the issue of timeliness of the substantive appeals does not 
violate the veteran's procedural rights.  Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  

The November 2000 letter provided the veteran notice of the 
regulations pertinent to the issue of timeliness of a 
substantive appeal, as well as notice of the Board's intent 
to consider the issue of timeliness.  The veteran was 
provided 60 days to submit argument on this issue.  As was 
stated above, no response to this notice has been received.  
Thus, the Board concludes that no prejudice has resulted to 
the veteran in the adjudication of the issue of timeliness in 
the first instance.  Id.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).  


ORDER

As the veteran did not file a timely Substantive Appeal 
regarding the RO's January 1998 decision granting service 
connection for PTSD, with the assignment of a 30 percent 
disability rating (subsequently raised to 50 percent), this 
matter is not properly before the Board for appellate review 
and the appeal is accordingly dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

